UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6979


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MATTHEW EUGENE BARRENTINE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00953-RBH-1; 4:12-cv-00797-RBH)


Submitted:   November 19, 2013             Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Matthew Eugene Barrentine, Appellant Pro Se.   Carrie Fisher
Sherard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Matthew Eugene Barrentine seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.          The   order    is   not      appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.     § 2253(c)(1)(B)           (2006).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies         this       standard       by        demonstrating    that

reasonable       jurists      would       find    that       the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on    procedural         grounds,       the     prisoner      must

demonstrate      both    that      the    dispositive         procedural     ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Barrentine          has    not     made       the      requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3